767 Fifth Avenue New York, NY 10153-0119 +1 tel +1 fax Matthew D. Bloch (212) 310-8165 matthew.bloch@weil.com Weil, Gotshal & Manges LLP January 8, 2013 VIA EDGAR Mr. Daniel Leslie Staff Attorney Securities and Exchange Commission treet NE Washington, D.C.20549-3561 Mail Stop 3561 Re: Brookfield Infrastructure Partners L.P. Form 20-F for the Fiscal Year Ended December 31, 2011 Filed April 27, 2012 File No. 1-33632 Dear Mr. Leslie, This letter confirms our conversation on January 7, 2013, in which I acknowledged receipt of the Staff’s letter dated December 31, 2012 in connection with Brookfield Infrastructure Partners L.P.’s (the “Partnership”) annual report on Form 20-F filed with the Securities and Exchange Commission on April 27, 2012 and indicated that the Partnership intends to file a response to the Staff’s letter on or about January 29, 2013. If you have any questions regarding this letter, please contact me at (212) 310-8165. Very truly yours, /s/ Matthew D. Bloch Matthew D. Bloch
